Title: To Thomas Jefferson from Thomas West, 17 May 1805
From: West, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lancaster Ct House Virga 17th May 1805
                  
                  Some time in the Year Eighteen hundred & two a Brother of Mine Edward West of Lexington Kentucky, obtained a patent for an improvement on Gun–Locks, the Modal of which is deposited in your patent office.—My object is to inquire of you whether or not you have ever seen and examined the improvement, and to Obtain your Opinion respecting the utility of the invention,—he has impowered me to dispose of the Patent right, and for that purpose I went to Richmond last winter at the Setting of our Legislature, and exhibited a pair of Pistols with this improvement to Captn. Clarke the Superintendent, and to the Master workmen of the Armory, each of those Gentlemen considered it, as one of the greatest improvements as yet invented, and worthy of being introduced into our Armory—It was near the close of the Session consequently too late to lay the business before the House for that purpose—I also presented the Pistols to a Number of the Members who were highly pleased with the contrivance—I need say nothing more on the Subject, satisfied as I am that your general knowledge of Mechanics will readily point out to you the great Security and utility to be derived by an introduction of this improvement into general use—And if in your Opinion it is worthy of recommendation I trust that you will not hesitate to do so, as I propose to attend at the Setting of our Next Assembly to Make an offer of the Patent Right for the use of the Armory.—Your attention will very Much oblige 
                  Sir Your Mo. Obd Servant
                  
                     Thomas West 
                     
                  
               